                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC., )
a Florida corporation,
                                  )
        Plaintiff,
                                  )
v.                                         Case No. 3:17-cv-1054-J-32JRK
                                  )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF          )
REVOCABLE TRUST, a Georgia trust,
                                  )
        Defendant.
                                  )

DINA KLEMPF SROCHI, as Trustee         )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,      )
and DENNIS L. BLACKBURN, as
Assistant Trustee of the JEAN KLEMPF )
TRUST,
                                       )
        Counterclaim Plaintiffs,
                                       )
v.
                                       )
FOODONICS INTERNATIONAL, INC.,
a Florida corporation, KEVIN           )
JACQUES KLEMPF, BAM
COMMERCIAL HOLDINGS, LLC, a            )
Florida limited liability company, BAM
RESIDENTIAL HOLDINGS, LLC, a           )
Florida limited liability company, and
BAM INVESTMENT GROUP, LLC, a )
Florida limited liability company,
                                       )
        Counterclaim Defendants.
                                       )
                             NOTICE OF LIS PENDENS

       Notice is hereby given that on the 12th day of August, 2019, an amended

counterclaim (the “Amended Counterclaim”)1 was filed herein by Dina Klempf Srochi, as

Trustee of the Laura Jean Klempf Revocable Trust, a Florida Trust, and Dennis L.

Blackburn, as Assistant Trustee of the Jean Klempf Trust against Foodonics International,

Inc., a Florida corporation, Kevin Jacques Klempf, BAM Commercial Holdings, LLC, a

Florida limited liability company, BAM Residential Holdings, LLC, a Florida limited

liability company, and BAM Investment Group, LLC, a Florida limited liability company

(collectively “Counterclaim Defendants”), involving the following real property located in

Chatham County, Georgia:

               Property commonly known as 2721 Whitemarsh Way
               identified by the following Chatham County Tax Collector
               as being owned by BAM Residential Holdings, LLC and
               being the following tax parcel number:

                                      1-0173A-01-134

               and as more particularly described in Exhibit 1 attached (the
               “2721 Whitemarsh Way Property”).


       The pending Amended Counterclaim alleges that certain properties, including the

2721 Whitemarsh Way Property, have been the subject of past and future fraudulent

transfers in violation of Chapter 726, Florida Statutes. The relief sought for such fraudulent

transfers includes, among other things, (i) avoidance of the transfers, (ii) injunctions

restraining and enjoining Counterclaim Defendants from                  further   transferring,




1
 This Notice of Lis Pendens relates to the Amended Counterclaim which was filed in this case on
August 12, 2019 (Doc. No. 142).
                                              2
encumbering, liquidating or distributing any asset (including the 2721 Whitemarsh Way

Property) or incurring any debt that would impair any such asset or (iii) both.

         The pending Amended Counterclaim also seeks, among other things, a declaratory

judgment that BAM Commercial Holdings, LLC, BAM Residential Holdings, LLC and

BAM Investment Group, LLC and all other properties owned by them, Foodonics, Jacques

Klempf and their respective successors and assigns, including the 2721 Whitemarsh Way

Property, are subject to the claims for relief being sought against each of the Counterclaim

Defendants in the Amended Counterclaim.

         Dated this 16th day of August, 2019.


                                                SMITH HULSEY & BUSEY


                                                By:    /s/ James H. Post
                                                       James H. Post
                                                       Michael E. Demont
                                                       R. Christopher Dix

                                                Florida Bar Number 175460
                                                Florida Bar Number 364088
                                                Florida Bar Number 036988
                                                One Independent Drive, Suite 3300
                                                Jacksonville, Florida 32202
                                                (904) 359-7700
                                                (904) 359-7708 (facsimile)
                                                jpost@smithhulsey.com
                                                mdemont@smithhulsey.com
                                                cdix@smithhulsey.com

                                                Attorneys for Dina Klempf Srochi, as
                                                  Trustee, and Dennis L. Blackburn,
                                                  as Assistant Trustee, of the Laura Jean
                                                  Klempf Revocable Trust


01038017.2



                                             3
                                      Exhibit 1
                        (the “2721 Whitemarsh Way Property”)


ALL that certain lot, tract or parcel of land situate, lying and being in Chatham County,
Georgia, and known as UNIT 2721, MERIUTT AT WEITIEMARSH CONDOMINIUM,
a condominium created according to the Georgia Condominium Act, pursuant to that
Declaration of Condominium for Merritt at Whitemarsh Condominium, dated March 17,
2006, and recorded in Deed Book 303-X, page 570, Chatham County, Georgia,
records, as supplemented by that First Expansion Amendment to the Declaration of
Condominium for Merritt at Whitemarsh Condominium, dated March 30, 2006, and
recorded in Deed Book 305-A, page 521, Chatham County, Georgia records
(collectively the Declaration”), as depicted and identified by the following Plats and
Plans:

   1. That condominium plat entitled "Final Plat for Merritt at Whitemarsh
      Condominium, Phase 1", prepared by James W. Sims, G.R.L.S. No. 2280, last
      revised March 27, 2006, and recorded in Condominium Book 2, page 206,
      Chatham County, Georgia, records, and that condominium plat entitled "Final
      Plat for Merritt at Whitemarsh Condominium, Phase 2", prepared by James W.
      Sims, G.R.L.S. No. 2280, last revised. January 26, 2006, and recorded in
      Condominium Book 2, page 216, Chatham County, Georgia, records
      (collectively the "Plat");

   2. Those condominium plans entitled "Merritt At Whitemarsh Condominium, 15
      Johnny Mercer Boulevard, Chatham County,-Georgia 31410", prepared by
      Steven W. Ray, G.P.E. No. 18300, dated March 6, 2006, and recorded in
      Condominium Book 2, pages 207-A through 207-ZZ, Chatham County, Georgia,
      records, and those condominium plans entitled "Merritt At Whitemarsh
      Condominium, 15 Johnny Mercer Boulevard, Chatham County, . Georgia
      31410", prepared by Steven W. Ray, G.P.E. No. 18300, dated March 6, 2006,
      and recorded in Condominium Book 2, pages 217-A through 217-AE, Chatham
      County, Georgia, records (collectively the "Plans"),

       said Plat and Plans being incorporated herein and made a part hereof by this
       reference, together with the appurtenant percentage of undivided interest in
       the Common Elements and Limited Common Elements as described in the
       Declaration.

       SUBJECT to all of the provisions of said Declaration, the Bylaws of Merritt at
       Whitemarsh, a Condominium Association, Inc. and the provisions of the Georgia
       Condominium Act and to all other covenants, conditions, casements,
       restrictions, and reservations of record.

       SAID property is a portion of the property conveyed to Kings Merritt at
       Whitemarsh Apartments, LLC, a Delaware Limited Liability Company, pursuant
       to that Limited Warranty Deed from M.L. Whitemarsh, LLC, a Georgia Limited
       Liability Company, dated January 24, 2006, and recorded in Deed Book 301-L,
       page 666, Chatham County, Georgia, records.

       This being the same property transferred by Limited Warranty Deed recorded
       at Book 312H, Pages 140-142, Chatham County, Georgia, records.
